DETAILED ACTION
The instant application having Application No. 16/572,805 filed on 9/17/2019 is presented for examination by the examiner.
The claims submitted December 27, 2021 in response to the office action mailed October 8, 2021 are under examination. Claims 1-19 are pending, of which all claims are amended due to the amendments to claims 1, 18 and 19.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
	The claim objections of the previous office action have been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 112
The 35 USC §112(b) rejections of the previous office action have been overcome by the amendments to the claims. However, the following 35 USC §112(a) rejections are raised by the amendments to the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 18 and 19, the limitations “the lens apparatus satisfies 0.7 <( Pz/Ivz ) < 1.2, where … Ivz is a full diagonal length of the sensing element” were not described in the specification.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation ‘Ivz is a full diagonal length of the sensing element’ in the application as filed (see MPEP §2163.04, Sec. I). The specification merely repeats the phrase “Ivz is a length of the sensing element in a direction parallel to the optical axis” at four places within the specification. The specification gives no indication of what type of length of the sensing element it is referring to, a half-diagonal length, a full diagonal length, a half-width, a full width, a half-height or a full height. Thus the limitation “Ivz is a full diagonal length of the sensing element” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the newly claimed invention.
Claims 2-17 depend from claim 1 and inherit this written description issue.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. USPGPub 2021/0063686 A1 (hereafter Kim) in view of Tseng et al. USPGPub 20180267271  (hereafter Tseng).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1, Kim teaches (Fig. 15, eighth example) “A lens apparatus (Fig. 15 optical imaging system 800), from an object side to an image side along an optical axis (from the top-left to the image sensor 860 in Fig. 15), sequentially comprising:
a lens … module (810, 820, 830 and 840) comprising a first lens unit (810, 820, 830, 840), wherein the first lens unit comprises a plurality of lenses (810, 820, 830, 840), the lenses define the optical axis (second optical axis C2), one of the lenses has a maximal effective diameter CAB, and another one of the lenses has a minimal effective diameter CAS (although the effective radius for each of the surfaces of each of the lenses in a major axis and a minor axis for the eighth example are not listed in Tables 18 and 19 they exist and one of them will be the maximal effective diameter CAB and one of them will have the minimal effective diameter CAS);
a first reflecting element (second prism P2); and
a sensing element (image sensor 860) disposed on an imaging plane of the lens apparatus (paragraph 54 “an imaging plane (or an image sensor)”;
wherein the first reflecting element is disposed between the lens … module and the sensing element (see position of P2 between 840 and 860 in Fig. 15), and the lens apparatus satisfies 0.7 <( Pz/Ivz ) < 1.2 (given the values for Pz and Ivz below, either Pz/Ivz=0.788 or Pz/Ivz=0.866 both of which are in the claimed range), where Pz is a distance from an image side surface of one of the lenses closest to the image side to a reflecting surface of the first reflecting element along the optical axis (From Table 15, Pz=2.0+1.5=3.5 which is the sum of the distance of surface 11 which is the distance between the fourth lens and the front surface of the prism and the distance of surface 12 which is the distance between the front surface of the prism and the reflecting surface of the prism), and Ivz is a full diagonal length of the sensing element (IMG_HT is the half diagonal length of the imaging plane, see paragraph 54. For the eighth example Fig. 16 shows IMG HT=2.22, however, IMG HT for the eight example is not listed in Table 17. Note that for examples 1-7 IMG_HT=2.04 in Table 17 even though Figs. 2, 4, 6, 8, 10, 12 and 14 show aberration curves extending up to IMG_HT=2.22 or 2.24. Thus one can reasonably deduce that IMG_HT=2.04 in example 8 as well. Thus Ivz is equal to either 4.44 or 4.04).”
However, Kim is silent regarding that the lens module is a lens driving module.
Tseng teaches (Figs. 17A-17C, 23E) “A lens apparatus (Figs. 17A-17C), from an object side to an image side along an optical axis (from left to right in Figs. 17A-17C), sequentially comprising:
a lens … module (optical elements 900, 910, 920, 930, and 940, where 910-940 are lenses) comprising a first lens unit (900-940), wherein the first lens unit comprises a plurality of lenses (there are 4), the lenses define the optical axis (the optical axis through these lenses marked with the dash-dot line), one of the lenses has a maximal effective diameter CAB (the maximal effective diameter of lenses 910-940, which appears to be one of 910 or 940), and another one of the lenses has a minimal effective diameter CAS (the minimal effective diameter of 910-940 which appears to be that of 930);
a first reflecting element (982); and
a sensing element disposed on an imaging plane of the lens apparatus (image sensor 970 with image surface 960);
wherein the first reflecting element is disposed between the lens … module and the sensing element (see position of 982 between 940 and 960 in Figs. 17A-17C).
In Fig. 23E Tseng teaches “a lens driving module (12T paragraph 216: “The driving assembly 12T enables the imaging lens module 11T to obtain a preferable imaging position, so that the imaged object 26 in different object distances can be imaged clearly.”)”

Regarding claim 2, Kim teaches (Fig. 15) “The lens apparatus as claimed in claim 1, (see claim 1)  further comprising a second reflecting element (prism P) disposed between the object side and the lens driving module (see position of prism P in Fig. 15 between the object side and the lens module 810-840).”
Regarding claim 10, The Kim-Tseng-combination introduced for claim 1 teaches “The lens apparatus as claimed in claim 2, wherein the lens driving module is configured to drive the lenses to move in a direction perpendicular to a Y-direction, the Y-direction is perpendicular to a receiving plane of the sensing element, (Tseng: 12T moves them for focusing along the optical axis of the lenses which is perpendicular to such a  Y-direction) a Z-direction is parallel to the optical axis (the optical axis direction through the lenses), a X-direction is perpendicular to the Z-direction and the Y-direction (the direction perpendicular to both Y and Z), and the Z-direction, the X-direction and the Y-direction are  perpendicular to each other (Y is perpendicular to the optical axis Z, and X is perpendicular to both Y and Z by construction, thus they are all perpendicular to each other).”
Regarding claim 11, Kim teaches “The lens apparatus as claimed in claim 10, wherein the first reflecting element is a prism or reflecting mirror (prism P2).”
Regarding claim 12, Kim teaches “The lens apparatus as claimed in claim 11, wherein the second reflecting element is a prism or reflecting mirror (prism P1).”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872